DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-9, and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jagmag (U.S. Patent Application Publication 2008/0043031).
Regarding claim 1, Jagmag discloses a method for video processing, applied in an electronic device (Fig. 2A), wherein the electronic device comprises a screen (Fig. 2A – video display screen 115), and the method comprises: intercepting multi-frame image data to be rendered, wherein the multi-frame image data is sent from a client to a frame buffer corresponding to the screen, and the multi-frame image data corresponds to a video file (Fig. 2A; paragraph [0045] – the picture-adjust module 205 is coupled between the output of the video receiving subsystem 105 and the input of the display processor 150); sending the multi-frame image data to an off-screen rendering buffer (Fig. 3a – video input buffer 220; paragraph [0056] – the video input buffer 220 receives an input video signal from the video receiving subsystem 105 and temporarily stores the received video signal for processing by the picture-adjust module 205); optimizing the multi-frame image data in the off-screen rendering buffer via a predefined video enhancement algorithm (Fig. 3a – video input buffer 220; paragraph [0045] – the picture-adjust module 205 is coupled between the output of the video receiving subsystem 105 and the input of the display processor 150; paragraph [0056] – the video input buffer 220 receives an input video signal from the video receiving subsystem 105 and temporarily stores the received video signal for processing by the picture-adjust module 205); sending the optimized multi-frame image data to the frame buffer (Fig. 3a – video output buffer 235; Fig. 4 – picture-adjust process 300; paragraph [0056] – video output buffer 235; paragraph [0064] – the on-screen display image is forwarded to the display processor 150 (by way of the video output buffer 235) for display upon the display screen 115); and reading the optimized multi-frame image data from the frame buffer, and displaying the optimized multi-frame image data on the screen (Fig. 3a – video output buffer 235; Fig. 4 – picture-adjust process 300; paragraph [0056] – video output buffer 235; paragraph [0064] – the on-screen display image is forwarded to the display processor 150 (by way of the video output buffer 235) for display upon the display screen 115).  
Regarding claim 2, Jagmag discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the sending the optimized multi-frame image data to the frame buffer, comprises: sending the optimized multi-frame image data to the client, wherein the client stores the optimized multi-frame image data into the frame buffer (Fig. 3a – arrow from 225 to 235; Fig. 4 – picture-adjust process 300; paragraph [0056] – video output buffer 235; paragraph [0064] – the on-screen display generator 225 receives the video image from the video input buffer 220 and the multiple different picture control settings from the picture control settings generator 230 – the on-screen display generator 225 generates an on-screen display image including the multiple image cells – each of the multiple pictures or image cells includes a representation of the received video image tuned or adjusted to a respective one of the different picture control settings - the on-screen display image is forwarded to the display processor 150 (by way of the video output buffer 235) for display upon the display screen 115).  
Regarding claim 3, Jagmag discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the optimizing the multi-frame image data comprises at least one of: exposure enhancement, denoising, edge sharpening, contrast increasing, or saturation increasing (paragraph [0043] – most TV sets 100 and video monitors provide some level of adjustment for picture control variables that can be manipulated through the user interface 160 – for example, many standard picture control variables include: brightness, contrast, color, tint, and sharpness – adjusted values for each of the one or more picture control variables, referred to herein collectively as a picture control setting, are provided to the display processor 150, which processes the received video signal according to the picture control setting; claim 6 – wherein the at least one adjustable picture control variable is selected from the group consisting of: contrast, contrast ration, white level, brightness, luminance, black level, gray scale, sharpness, detail, chrominance, color, tint, hue, saturation, individual color level, geometry, gamma, and blacklight level).  
Regarding claim 4, Jagmag discloses all of the limitations as previously discussed with respect to claims 1 and 3 including that wherein the exposure enhancement comprises: determining an area in each frame of image data in the off-screen rendering buffer, wherein the area has a brightness value less than a threshold; and increasing the brightness value of the area (paragraph [0043] – most TV sets 100 and video monitors provide some level of adjustment for picture control variables that can be manipulated through the user interface 160 – for example, many standard picture control variables include: brightness, contrast, color, tint, and sharpness – adjusted values for each of the one or more picture control variables, referred to herein collectively as a picture control setting, are provided to the display processor 150, which processes the received video signal according to the picture control setting; claim 6 – wherein the at least one adjustable picture control variable is selected from the group consisting of: contrast, contrast ration, white level, brightness, luminance, black level, gray scale, sharpness, detail, chrominance, color, tint, hue, saturation, individual color level, geometry, gamma, and blacklight level).  
Regarding claim 6, Jagmag discloses all of the limitations as previously discussed with respect to claim 1 including that prior to the optimizing the multi-frame image data in the off-screen rendering buffer via a predefined video enhancement algorithm, further comprising: acquiring a video type of the video file (paragraph [0060] – program information can be included with the video signal as metadata – analog and digital broadcasts typically have metadata describing the type of program (e.g., news, movie, etc.) – the TV set 100 (Fig. 1) extracts the metadata from the broadcast signal; paragraph [0061] – demultiplexer 237; paragraph [0062] – as an example of how such metadata can be used, program information provided within the metadata indicative of the genre of the program is extracted from the video signal by the demultiplexer 237 and forwarded to a metadata input port 239 of the picture adjust module 205 – the picture control settings generator 230 receives program information and uses it to tailor the different picture control settings according to the genre of the program – some examples of different genre include: movies, sports, concerts, video games, animation, news, historical subject matter, and the like; paragraph [0063] – upon entering the display-setting mode, the picture control settings generator 230 uses genre information, when available, to generate the different picture control settings to produce enhanced viewing according to the identified genre – for example, the picture control settings generator 230 generates picture control settings having enhanced green colors in response to a sports genre - the same picture control settings generator 230 generates picture control settings having enhanced brown and/or red colors in response to a historical subject matter genre - in response to an animation or video game genre, picture control settings generator 230 generates picture control settings having enhanced color saturation - other program control settings can be adjusted independently and in combination, depending upon the one or more algorithms used in the display-setting mode to present the end user with enhanced viewing conditions); and determining the predefined video enhancement algorithm based on the video type (paragraph [0060] – program information can be included with the video signal as metadata – analog and digital broadcasts typically have metadata describing the type of program (e.g., news, movie, etc.) – the TV set 100 (Fig. 1) extracts the metadata from the broadcast signal; paragraph [0061] – demultiplexer 237; paragraph [0062] – as an example of how such metadata can be used, program information provided within the metadata indicative of the genre of the program is extracted from the video signal by the demultiplexer 237 and forwarded to a metadata input port 239 of the picture adjust module 205 – the picture control settings generator 230 receives program information and uses it to tailor the different picture control settings according to the genre of the program – some examples of different genre include: movies, sports, concerts, video games, animation, news, historical subject matter, and the like; paragraph [0063] – upon entering the display-setting mode, the picture control settings generator 230 uses genre information, when available, to generate the different picture control settings to produce enhanced viewing according to the identified genre – for example, the picture control settings generator 230 generates picture control settings having enhanced green colors in response to a sports genre - the same picture control settings generator 230 generates picture control settings having enhanced brown and/or red colors in response to a historical subject matter genre - in response to an animation or video game genre, picture control settings generator 230 generates picture control settings having enhanced color saturation - other program control settings can be adjusted independently and in combination, depending upon the one or more algorithms used in the display-setting mode to present the end user with enhanced viewing conditions).  
Regarding claim 7, Jagmag discloses all of the limitations as previously discussed with respect to claims 1 and 6 including that wherein the acquiring the video type of the video file, comprises: determining an object type of each object in each frame of the video file (paragraph [0060] – program information can be included with the video signal as metadata – analog and digital broadcasts typically have metadata describing the type of program (e.g., news, movie, etc.) – the TV set 100 (Fig. 1) extracts the metadata from the broadcast signal; paragraph [0061] – demultiplexer 237; paragraph [0062] – as an example of how such metadata can be used, program information provided within the metadata indicative of the genre of the program is extracted from the video signal by the demultiplexer 237 and forwarded to a metadata input port 239 of the picture adjust module 205 – the picture control settings generator 230 receives program information and uses it to tailor the different picture control settings according to the genre of the program – some examples of different genre include: movies, sports, concerts, video games, animation, news, historical subject matter, and the like; paragraph [0063] – upon entering the display-setting mode, the picture control settings generator 230 uses genre information, when available, to generate the different picture control settings to produce enhanced viewing according to the identified genre – for example, the picture control settings generator 230 generates picture control settings having enhanced green colors in response to a sports genre - the same picture control settings generator 230 generates picture control settings having enhanced brown and/or red colors in response to a historical subject matter genre - in response to an animation or video game genre, picture control settings generator 230 generates picture control settings having enhanced color saturation - other program control settings can be adjusted independently and in combination, depending upon the one or more algorithms used in the display-setting mode to present the end user with enhanced viewing conditions); determining an image type of each frame based on a ratio of each object type to all objects in each frame (paragraph [0060] – program information can be included with the video signal as metadata – analog and digital broadcasts typically have metadata describing the type of program (e.g., news, movie, etc.) – the TV set 100 (Fig. 1) extracts the metadata from the broadcast signal; paragraph [0061] – demultiplexer 237; paragraph [0062] – as an example of how such metadata can be used, program information provided within the metadata indicative of the genre of the program is extracted from the video signal by the demultiplexer 237 and forwarded to a metadata input port 239 of the picture adjust module 205 – the picture control settings generator 230 receives program information and uses it to tailor the different picture control settings according to the genre of the program – some examples of different genre include: movies, sports, concerts, video games, animation, news, historical subject matter, and the like; paragraph [0063] – upon entering the display-setting mode, the picture control settings generator 230 uses genre information, when available, to generate the different picture control settings to produce enhanced viewing according to the identified genre – for example, the picture control settings generator 230 generates picture control settings having enhanced green colors in response to a sports genre - the same picture control settings generator 230 generates picture control settings having enhanced brown and/or red colors in response to a historical subject matter genre - in response to an animation or video game genre, picture control settings generator 230 generates picture control settings having enhanced color saturation - other program control settings can be adjusted independently and in combination, depending upon the one or more algorithms used in the display-setting mode to present the end user with enhanced viewing conditions); and determining the video type based on the image type (paragraph [0060] – program information can be included with the video signal as metadata – analog and digital broadcasts typically have metadata describing the type of program (e.g., news, movie, etc.) – the TV set 100 (Fig. 1) extracts the metadata from the broadcast signal; paragraph [0061] – demultiplexer 237; paragraph [0062] – as an example of how such metadata can be used, program information provided within the metadata indicative of the genre of the program is extracted from the video signal by the demultiplexer 237 and forwarded to a metadata input port 239 of the picture adjust module 205 – the picture control settings generator 230 receives program information and uses it to tailor the different picture control settings according to the genre of the program – some examples of different genre include: movies, sports, concerts, video games, animation, news, historical subject matter, and the like; paragraph [0063] – upon entering the display-setting mode, the picture control settings generator 230 uses genre information, when available, to generate the different picture control settings to produce enhanced viewing according to the identified genre – for example, the picture control settings generator 230 generates picture control settings having enhanced green colors in response to a sports genre - the same picture control settings generator 230 generates picture control settings having enhanced brown and/or red colors in response to a historical subject matter genre - in response to an animation or video game genre, picture control settings generator 230 generates picture control settings having enhanced color saturation - other program control settings can be adjusted independently and in combination, depending upon the one or more algorithms used in the display-setting mode to present the end user with enhanced viewing conditions).  
Regarding claim 8, Jagmag discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the multi-frame image data corresponding to the video file to be played is acquired by the client and processed via a soft decoding algorithm (paragraph [0038] – the codecs 140 can be implemented in software, hardware, or a combination of both software and hardware; paragraph [0050] – the picture-adjust module 205 can be implemented in hardware, in software, and using combinations of both hardware and software – although illustrated and described as being provided within the display processing subsystem 110, the picture-adjust module 205 can be provided within the video receiving subsystem 105, within the controller 155, or as a separate, standalone module).  
Regarding claim 9, Jagmag discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the reading the optimized multi-frame image data from the frame buffer, and displaying the optimized multi-frame image data on the screen, comprises: reading the optimized multi-frame image data from the frame buffer frame by frame based on a refreshing frequency of the screen, rendering and synthesizing the optimized multi-frame image data, and displaying the rendered and synthesized multi-frame image data on the screen (Fig. 2A – a display processor 150; paragraph [0040] – the display processor 150 processes video images by performing conversions to a signal format appropriate for displaying video images on the display screen 115 - these conversions can include one or more of color-space conversions (e.g., from RGB to YUV), format conversions (e.g., from non-interlaced to interlaced frame sequences), and pixel stream encoding to one of the standard formats (e.g., NTSC, PAL and SECAM); as well known the NTSC video signal has a refreshing frequency of 60 Hz whereas PAL and SECAM have 50 Hz).  
Regarding claim 15, Jagmag discloses an electronic device, comprising: a processor (Fig. 2A); a non-transitory memory (Fig. 2A); a screen (Fig. 2A – video display screen 115); and one or more programs, wherein the one or more programs are stored in the non-transitory memory and are configured to be executed by the processor to perform operations of: intercepting multi-frame image data to be rendered, wherein the multi-frame image data is sent from a client to a frame buffer corresponding to the screen, and the multi- frame image data corresponds to a video file (Fig. 2A; paragraph [0045] – the picture-adjust module 205 is coupled between the output of the video receiving subsystem 105 and the input of the display processor 150); sending the multi-frame image data to an off-screen rendering buffer (Fig. 3a – video input buffer 220; paragraph [0056] – the video input buffer 220 receives an input video signal from the video receiving subsystem 105 and temporarily stores the received video signal for processing by the picture-adjust module 205); {YB:01211754.DOCX }-35-optimizing the multi-frame image data in the off-screen rendering buffer via a predefined video enhancement algorithm (Fig. 3a – video input buffer 220; paragraph [0045] – the picture-adjust module 205 is coupled between the output of the video receiving subsystem 105 and the input of the display processor 150; paragraph [0056] – the video input buffer 220 receives an input video signal from the video receiving subsystem 105 and temporarily stores the received video signal for processing by the picture-adjust module 205); sending the optimized multi-frame image data to the frame buffer (Fig. 3a – video output buffer 235; Fig. 4 – picture-adjust process 300; paragraph [0056] – video output buffer 235; paragraph [0064] – the on-screen display image is forwarded to the display processor 150 (by way of the video output buffer 235) for display upon the display screen 115); and reading the optimized multi-frame image data from the frame buffer, and displaying the optimized multi-frame image data on the screen (Fig. 3a – video output buffer 235; Fig. 4 – picture-adjust process 300; paragraph [0056] – video output buffer 235; paragraph [0064] – the on-screen display image is forwarded to the display processor 150 (by way of the video output buffer 235) for display upon the display screen 115).  
Regarding claim 16, Jagmag discloses all of the limitations as previously discussed with respect to claim 15 including that wherein when sending the optimized multi- frame image data to a frame buffer, the one or more programs are configured to be executed by the processor to further perform operations of: sending the optimized multi-frame image data to the client, wherein the client stores the optimized multi-frame image data into the frame buffer (Fig. 3a – arrow from 225 to 235; Fig. 4 – picture-adjust process 300; paragraph [0056] – video output buffer 235; paragraph [0064] – the on-screen display generator 225 receives the video image from the video input buffer 220 and the multiple different picture control settings from the picture control settings generator 230 – the on-screen display generator 225 generates an on-screen display image including the multiple image cells – each of the multiple pictures or image cells includes a representation of the received video image tuned or adjusted to a respective one of the different picture control settings - the on-screen display image is forwarded to the display processor 150 (by way of the video output buffer 235) for display upon the display screen 115).  
Regarding claim 17, Jagmag discloses all of the limitations as previously discussed with respect to claim 15 including that wherein when optimizing the multi-frame image data, the one or more programs are configured to be executed by the processor to further perform at least one of: exposure enhancement, denoising, edge sharpening, contrast increasing, or saturation increasing (paragraph [0043] – most TV sets 100 and video monitors provide some level of adjustment for picture control variables that can be manipulated through the user interface 160 – for example, many standard picture control variables include: brightness, contrast, color, tint, and sharpness – adjusted values for each of the one or more picture control variables, referred to herein collectively as a picture control setting, are provided to the display processor 150, which processes the received video signal according to the picture control setting; claim 6 – wherein the at least one adjustable picture control variable is selected from the group consisting of: contrast, contrast ration, white level, brightness, luminance, black level, gray scale, sharpness, detail, chrominance, color, tint, hue, saturation, individual color level, geometry, gamma, and blacklight level).  
Regarding claim 18, Jagmag discloses all of the limitations as previously discussed with respect to claim 15 including that wherein prior to the optimizing the multi- frame image data in the off-screen rendering buffer via a predefined video enhancement algorithm, the one or more programs are configured to be executed by the processor to further perform at least one of: acquiring a video type of the video file (paragraph [0060] – program information can be included with the video signal as metadata – analog and digital broadcasts typically have metadata describing the type of program (e.g., news, movie, etc.) – the TV set 100 (Fig. 1) extracts the metadata from the broadcast signal; paragraph [0061] – demultiplexer 237; paragraph [0062] – as an example of how such metadata can be used, program information provided within the metadata indicative of the genre of the program is extracted from the video signal by the demultiplexer 237 and forwarded to a metadata input port 239 of the picture adjust module 205 – the picture control settings generator 230 receives program information and uses it to tailor the different picture control settings according to the genre of the program – some examples of different genre include: movies, sports, concerts, video games, animation, news, historical subject matter, and the like; paragraph [0063] – upon entering the display-setting mode, the picture control settings generator 230 uses genre information, when available, to generate the different picture control settings to produce enhanced viewing according to the identified genre – for example, the picture control settings generator 230 generates picture control settings having enhanced green colors in response to a sports genre - the same picture control settings generator 230 generates picture control settings having enhanced brown and/or red colors in response to a historical subject matter genre - in response to an animation or video game genre, picture control settings generator 230 generates picture control settings having enhanced color saturation - other program control settings can be adjusted independently and in combination, depending upon the one or more algorithms used in the display-setting mode to present the end user with enhanced viewing conditions); or determining the predefined video enhancement algorithm based on the video type (paragraph [0060] – program information can be included with the video signal as metadata – analog and digital broadcasts typically have metadata describing the type of program (e.g., news, movie, etc.) – the TV set 100 (Fig. 1) extracts the metadata from the broadcast signal; paragraph [0061] – demultiplexer 237; paragraph [0062] – as an example of how such metadata can be used, program information provided within the metadata indicative of the genre of the program is extracted from the video signal by the demultiplexer 237 and forwarded to a metadata input port 239 of the picture adjust module 205 – the picture control settings generator 230 receives program information and uses it to tailor the different picture control settings according to the genre of the program – some examples of different genre include: movies, sports, concerts, video games, animation, news, historical subject matter, and the like; paragraph [0063] – upon entering the display-setting mode, the picture control settings generator 230 uses genre information, when available, to generate the different picture control settings to produce enhanced viewing according to the identified genre – for example, the picture control settings generator 230 generates picture control settings having enhanced green colors in response to a sports genre - the same picture control settings generator 230 generates picture control settings having enhanced brown and/or red colors in response to a historical subject matter genre - in response to an animation or video game genre, picture control settings generator 230 generates picture control settings having enhanced color saturation - other program control settings can be adjusted independently and in combination, depending upon the one or more algorithms used in the display-setting mode to present the end user with enhanced viewing conditions).  
Regarding claim 19, Jagmag discloses all of the limitations as previously discussed with respect to claims 15 and 18 including that wherein when acquiring the video type of the video file, the one or more programs are configured to be executed by the processor to further perform at least one of: determining an object type of each object in each frame of the video file (paragraph [0060] – program information can be included with the video signal as metadata – analog and digital broadcasts typically have metadata describing the type of program (e.g., news, movie, etc.) – the TV set 100 (Fig. 1) extracts the metadata from the broadcast signal; paragraph [0061] – demultiplexer 237; paragraph [0062] – as an example of how such metadata can be used, program information provided within the metadata indicative of the genre of the program is extracted from the video signal by the demultiplexer 237 and forwarded to a metadata input port 239 of the picture adjust module 205 – the picture control settings generator 230 receives program information and uses it to tailor the different picture control settings according to the genre of the program – some examples of different genre include: movies, sports, concerts, video games, animation, news, historical subject matter, and the like; paragraph [0063] – upon entering the display-setting mode, the picture control settings generator 230 uses genre information, when available, to generate the different picture control settings to produce enhanced viewing according to the identified genre – for example, the picture control settings generator 230 generates picture control settings having enhanced green colors in response to a sports genre - the same picture control settings generator 230 generates picture control settings having enhanced brown and/or red colors in response to a historical subject matter genre - in response to an animation or video game genre, picture control settings generator 230 generates picture control settings having enhanced color saturation - other program control settings can be adjusted independently and in combination, depending upon the one or more algorithms used in the display-setting mode to present the end user with enhanced viewing conditions); determining an image type of each frame based on a ratio of each object type to all objects in each frame (paragraph [0060] – program information can be included with the video signal as metadata – analog and digital broadcasts typically have metadata describing the type of program (e.g., news, movie, etc.) – the TV set 100 (Fig. 1) extracts the metadata from the broadcast signal; paragraph [0061] – demultiplexer 237; paragraph [0062] – as an example of how such metadata can be used, program information provided within the metadata indicative of the genre of the program is extracted from the video signal by the demultiplexer 237 and forwarded to a metadata input port 239 of the picture adjust module 205 – the picture control settings generator 230 receives program information and uses it to tailor the different picture control settings according to the genre of the program – some examples of different genre include: movies, sports, concerts, video games, animation, news, historical subject matter, and the like; paragraph [0063] – upon entering the display-setting mode, the picture control settings generator 230 uses genre information, when available, to generate the different picture control settings to produce enhanced viewing according to the identified genre – for example, the picture control settings generator 230 generates picture control settings having enhanced green colors in response to a sports genre - the same picture control settings generator 230 generates picture control settings having enhanced brown and/or red colors in response to a historical subject matter genre - in response to an animation or video game genre, picture control settings generator 230 generates picture control settings having enhanced color saturation - other program control settings can be adjusted independently and in combination, depending upon the one or more algorithms used in the display-setting mode to present the end user with enhanced viewing conditions); or determining the video type based on the image type (paragraph [0060] – program information can be included with the video signal as metadata – analog and digital broadcasts typically have metadata describing the type of program (e.g., news, movie, etc.) – the TV set 100 (Fig. 1) extracts the metadata from the broadcast signal; paragraph [0061] – demultiplexer 237; paragraph [0062] – as an example of how such metadata can be used, program information provided within the metadata indicative of the genre of the program is extracted from the video signal by the demultiplexer 237 and forwarded to a metadata input port 239 of the picture adjust module 205 – the picture control settings generator 230 receives program information and uses it to tailor the different picture control settings according to the genre of the program – some examples of different genre include: movies, sports, concerts, video games, animation, news, historical subject matter, and the like; paragraph [0063] – upon entering the display-setting mode, the picture control settings generator 230 uses genre information, when available, to generate the different picture control settings to produce enhanced viewing according to the identified genre – for example, the picture control settings generator 230 generates picture control settings having enhanced green colors in response to a sports genre - the same picture control settings generator 230 generates picture control settings having enhanced brown and/or red colors in response to a historical subject matter genre - in response to an animation or video game genre, picture control settings generator 230 generates picture control settings having enhanced color saturation - other program control settings can be adjusted independently and in combination, depending upon the one or more algorithms used in the display-setting mode to present the end user with enhanced viewing conditions).  
Regarding claim 20, Jagmag discloses a non-transitory computer-readable storage medium, wherein a program code is stored in the non-transitory computer-readable storage medium, and the program code is able to be invoked and executed by a processor to perform operations of: intercepting multi-frame image data to be rendered, wherein the multi-frame image data is sent from a client to a frame buffer corresponding to the screen (Fig. 2A – video display screen 115), and the multi-frame image data corresponds to a video file (Fig. 2A; paragraph [0045] – the picture-adjust module 205 is coupled between the output of the video receiving subsystem 105 and the input of the display processor 150); sending the multi-frame image data to an off-screen rendering buffer (Fig. 3a – video input buffer 220; paragraph [0056] – the video input buffer 220 receives an input video signal from the video receiving subsystem 105 and temporarily stores the received video signal for processing by the picture-adjust module 205); optimizing the multi-frame image data in the off-screen rendering buffer via a predefined video enhancement algorithm (Fig. 3a – video input buffer 220; paragraph [0045] – the picture-adjust module 205 is coupled between the output of the video receiving subsystem 105 and the input of the display processor 150; paragraph [0056] – the video input buffer 220 receives an input video signal from the video receiving subsystem 105 and temporarily stores the received video signal for processing by the picture-adjust module 205); sending the optimized multi-frame image data to the frame buffer (Fig. 3a – video output buffer 235; Fig. 4 – picture-adjust process 300; paragraph [0056] – video output buffer 235; paragraph [0064] – the on-screen display image is forwarded to the display processor 150 (by way of the video output buffer 235) for display upon the display screen 115); and reading the optimized multi-frame image data from the frame buffer, and displaying the optimized multi-frame image data on the screen (Fig. 3a – video output buffer 235; Fig. 4 – picture-adjust process 300; paragraph [0056] – video output buffer 235; paragraph [0064] – the on-screen display image is forwarded to the display processor 150 (by way of the video output buffer 235) for display upon the display screen 115).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jagmag (U.S. Patent Application Publication 2008/0043031) in view of Zhuo et al. (U.S. Patent Application Publication 2010/0142778).
Regarding claim 5, Jagmag discloses all of the limitations as previously discussed with respect to claims 1 and 3, but fails to disclose that wherein the denoising comprises: denoising the multi-frame image data in the off-screen rendering buffer through a Gaussian filter.
Referring to the Zhuo et al. reference, Zhuo et al. discloses a method for video processing, applied in an electronic device, wherein the device comprises a screen, and the method comprises: denoising the multi-frame image data through a Gaussian filter (paragraph [0116] – a noise-reducing filter, such as a multi-scale Gaussian filter, is applied to the image frames to generate a first sequence of filtered frames with reduced noise).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had used a Gaussian filter for denoising the multi-frame image data as disclosed by Zhuo et al. in the method disclosed by Jagmag in order to create better quality multi-frame image data by reducing the noise.  Once Zhuo et al. is combined with Jagmag, the Gaussian filter can be applied during the picture-adjust process 300, which takes place off-screen.
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jagmag (U.S. Patent Application Publication 2008/0043031) in view of Park et al. (U.S. Patent Application Publication 2018/0164981).
Regarding claim 10, Jagmag discloses all of the limitations as previously discussed with respect to claims 1 and 9, but fails to disclose that the method further comprises: acquiring a video playing request sent from the client, wherein the video playing request comprises the video file; and reducing the refreshing frequency of the screen in response to a predefined condition being met by the client.  
Referring to the Park et al. reference, Park et al. discloses a method for video processing, applied in an electronic device, wherein the device comprises a screen, and the method comprises: acquiring a video playing request sent from the client, wherein the video playing request comprises the video file; and reducing the refreshing frequency of the screen in response to a predefined condition being met by the client (paragraph [0083] – the display 120 may be operated with a first frequency, for example, 120 Hz or 240 Hz, while being operated in the first operation mode, and may be operated with a second frequency, for example 60 Hz, which is lower than the first frequency, while being operated in the second operating mode – in other words, the display 120 is operated with a low frequency while being operated in the second operation mode, thereby reducing power consumption; reducing the refreshing frequency for power savings is well known; paragraphs [0168] - [0170] – determining the first operation mode or second operation mode).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have reduced the refreshing frequency of the screen in response to a predefined condition being met by the client as disclosed by Park et al. in the method disclosed by Jagmag in order to reduce the power consumption.
Regarding claim 11, Jagmag in view of Park et al. discloses all of the limitations as previously discussed with respect to claims 1, 9, and 10 including that wherein the met predefined condition comprises an identifier of the client meeting a predefined identifier (Jagmag: paragraph [0060] – program information can be included with the video signal as metadata – analog and digital broadcasts typically have metadata describing the type of program (e.g., news, movie, etc.) – the TV set 100 (Fig. 1) extracts the metadata from the broadcast signal; paragraph [0061] – demultiplexer 237; paragraph [0062] – as an example of how such metadata can be used, program information provided within the metadata indicative of the genre of the program is extracted from the video signal by the demultiplexer 237 and forwarded to a metadata input port 239 of the picture adjust module 205 – the picture control settings generator 230 receives program information and uses it to tailor the different picture control settings according to the genre of the program – some examples of different genre include: movies, sports, concerts, video games, animation, news, historical subject matter, and the like; paragraph [0063] – upon entering the display-setting mode, the picture control settings generator 230 uses genre information, when available, to generate the different picture control settings to produce enhanced viewing according to the identified genre – for example, the picture control settings generator 230 generates picture control settings having enhanced green colors in response to a sports genre - the same picture control settings generator 230 generates picture control settings having enhanced brown and/or red colors in response to a historical subject matter genre - in response to an animation or video game genre, picture control settings generator 230 generates picture control settings having enhanced color saturation - other program control settings can be adjusted independently and in combination, depending upon the one or more algorithms used in the display-setting mode to present the end user with enhanced viewing conditions; Park et al.: paragraph [0083] – the display 120 may be operated with a first frequency, for example, 120 Hz or 240 Hz, while being operated in the first operation mode, and may be operated with a second frequency, for example 60 Hz, which is lower than the first frequency, while being operated in the second operating mode – in other words, the display 120 is operated with a low frequency while being operated in the second operation mode, thereby reducing power consumption; reducing the refreshing frequency for power savings is well known; paragraphs [0168] - [0170] – determining the first operation mode or second operation mode).  
Regarding claim 12, Jagmag in view of Park et al. discloses all of the limitations as previously discussed with respect to claims 1, 9, and 10 including that wherein the met predefined condition comprises a client type meeting a predefined type (Jagmag: paragraph [0060] – program information can be included with the video signal as metadata – analog and digital broadcasts typically have metadata describing the type of program (e.g., news, movie, etc.) – the TV set 100 (Fig. 1) extracts the metadata from the broadcast signal; paragraph [0061] – demultiplexer 237; paragraph [0062] – as an example of how such metadata can be used, program information provided within the metadata indicative of the genre of the program is extracted from the video signal by the demultiplexer 237 and forwarded to a metadata input port 239 of the picture adjust module 205 – the picture control settings generator 230 receives program information and uses it to tailor the different picture control settings according to the genre of the program – some examples of different genre include: movies, sports, concerts, video games, animation, news, historical subject matter, and the like; paragraph [0063] – upon entering the display-setting mode, the picture control settings generator 230 uses genre information, when available, to generate the different picture control settings to produce enhanced viewing according to the identified genre – for example, the picture control settings generator 230 generates picture control settings having enhanced green colors in response to a sports genre - the same picture control settings generator 230 generates picture control settings having enhanced brown and/or red colors in response to a historical subject matter genre - in response to an animation or video game genre, picture control settings generator 230 generates picture control settings having enhanced color saturation - other program control settings can be adjusted independently and in combination, depending upon the one or more algorithms used in the display-setting mode to present the end user with enhanced viewing conditions; Park et al.: paragraph [0083] – the display 120 may be operated with a first frequency, for example, 120 Hz or 240 Hz, while being operated in the first operation mode, and may be operated with a second frequency, for example 60 Hz, which is lower than the first frequency, while being operated in the second operating mode – in other words, the display 120 is operated with a low frequency while being operated in the second operation mode, thereby reducing power consumption; reducing the refreshing frequency for power savings is well known; paragraphs [0168] - [0170] – determining the first operation mode or second operation mode).  
Regarding claim 13, Jagmag in view of Park et al. discloses all of the limitations as previously discussed with respect to claims 1, 9, 10, and 12 including that wherein the client type is acquired by: acquiring all operation behavior data of the client within a predefined duration, in condition of the client supporting both playing video files and playing audio files, wherein each of all operation behavior data comprises: a name of each of the video files, a playing duration of each of the video files played by the client, a name of each of the audio file, a playing duration of each of the audio files; determining a total playing duration of the audio files and a total playing duration of the video files based on all operation behavior data; and determining the client type based on a first ratio of the total playing duration of the audio files to a predefined time period and a second ratio of the total playing duration of the video files to the predefined time period (Jagmag: paragraph [0060] – program information can be included with the video signal as metadata – analog and digital broadcasts typically have metadata describing the type of program (e.g., news, movie, etc.) – the TV set 100 (Fig. 1) extracts the metadata from the broadcast signal; paragraph [0061] – demultiplexer 237; paragraph [0062] – as an example of how such metadata can be used, program information provided within the metadata indicative of the genre of the program is extracted from the video signal by the demultiplexer 237 and forwarded to a metadata input port 239 of the picture adjust module 205 – the picture control settings generator 230 receives program information and uses it to tailor the different picture control settings according to the genre of the program – some examples of different genre include: movies, sports, concerts, video games, animation, news, historical subject matter, and the like; paragraph [0063] – upon entering the display-setting mode, the picture control settings generator 230 uses genre information, when available, to generate the different picture control settings to produce enhanced viewing according to the identified genre – for example, the picture control settings generator 230 generates picture control settings having enhanced green colors in response to a sports genre - the same picture control settings generator 230 generates picture control settings having enhanced brown and/or red colors in response to a historical subject matter genre - in response to an animation or video game genre, picture control settings generator 230 generates picture control settings having enhanced color saturation - other program control settings can be adjusted independently and in combination, depending upon the one or more algorithms used in the display-setting mode to present the end user with enhanced viewing conditions; Park et al.: paragraph [0083] – the display 120 may be operated with a first frequency, for example, 120 Hz or 240 Hz, while being operated in the first operation mode, and may be operated with a second frequency, for example 60 Hz, which is lower than the first frequency, while being operated in the second operating mode – in other words, the display 120 is operated with a low frequency while being operated in the second operation mode, thereby reducing power consumption; reducing the refreshing frequency for power savings is well known; paragraphs [0168] - [0170] – determining the first operation mode or second operation mode).  
Regarding claim 14, Jagmag in view of Park et al. discloses all of the limitations as previously discussed with respect to claims 1, 9, 10, 12, and 13 including that wherein the client type is determined as a video type in response to the first ratio is greater than the second ratio; and the client type is determined as an audio type in response to the second ratio is greater than the first ratio (Jagmag: paragraph [0060] – program information can be included with the video signal as metadata – analog and digital broadcasts typically have metadata describing the type of program (e.g., news, movie, etc.) – the TV set 100 (Fig. 1) extracts the metadata from the broadcast signal; paragraph [0061] – demultiplexer 237; paragraph [0062] – as an example of how such metadata can be used, program information provided within the metadata indicative of the genre of the program is extracted from the video signal by the demultiplexer 237 and forwarded to a metadata input port 239 of the picture adjust module 205 – the picture control settings generator 230 receives program information and uses it to tailor the different picture control settings according to the genre of the program – some examples of different genre include: movies, sports, concerts, video games, animation, news, historical subject matter, and the like; paragraph [0063] – upon entering the display-setting mode, the picture control settings generator 230 uses genre information, when available, to generate the different picture control settings to produce enhanced viewing according to the identified genre – for example, the picture control settings generator 230 generates picture control settings having enhanced green colors in response to a sports genre - the same picture control settings generator 230 generates picture control settings having enhanced brown and/or red colors in response to a historical subject matter genre - in response to an animation or video game genre, picture control settings generator 230 generates picture control settings having enhanced color saturation - other program control settings can be adjusted independently and in combination, depending upon the one or more algorithms used in the display-setting mode to present the end user with enhanced viewing conditions; Park et al.: paragraph [0083] – the display 120 may be operated with a first frequency, for example, 120 Hz or 240 Hz, while being operated in the first operation mode, and may be operated with a second frequency, for example 60 Hz, which is lower than the first frequency, while being operated in the second operating mode – in other words, the display 120 is operated with a low frequency while being operated in the second operation mode, thereby reducing power consumption; reducing the refreshing frequency for power savings is well known; paragraphs [0168] - [0170] – determining the first operation mode or second operation mode).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
October 8, 2022